Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Chrystal Camille Knight is suspended from the practice of law for two years and until further order of the Court, with the suspension stayed after the first 90 days by a two-year period of probation subject to the following conditions: a. Respondent shall abstain from alcohol; b. Respondent shall not use controlled substances unless prescribed by a physician. Respondent shall use prescribed controlled substances only as directed by the physician; c. Respondent shall report to the Administrator any use of alcohol or unprescribed controlled substances within 72 hours of such use; d. During her 90-day period of actual suspension, respondent shall become registered pursuant to Supreme Court Rule 756; e. During her 90-day period of actual suspension, respondent shall begin psychotherapy with a medical professional (“the doctor”) approved by the Administrator. Respondent shall comply with all recommendations of the doctor as to the nature and frequency of any treatment. Respondent shall maintain a log of the dates and times of her attendance at treatment sessions and submit a copy of the log to the Administrator with quarterly reports due on the following dates of each year: March 30, June 30, September 30 and December 30. Each quarterly report shall include the nature and extent of respondent’s compliance with the conditions imposed herein, as well as information and documents necessary, in the opinion of the Administrator, to confirm respondent’s compliance. Respondent shall provide any appropriate releases authorizing the Administrator to obtain information verifying her compliance, including her participation and progress in treatment, her use of alcohol and unprescribed controlled substances, and her compliance with any treatment plan; f. Respondent shall provide to her doctor an appropriate release authorizing the doctor as follows: (1) on at least a quarterly basis, to disclose to the Administrator information pertaining to respondent’s participation and progress in treatment; (2) to promptly report to the Administrator respondent’s use of alcohol and unprescribed controlled substances; (3) to respond to the Administrator’s inquiries concerning respondent’s mental or emotional state or compliance with any treatment plan; g. Respondent shall attend at least two Alcoholics Anonymous or 12-step meetings per week and remain in contact with her sponsor; h. Upon the Administrator’s request, respondent shall submit to random drug testing at a facility approved by the Administrator within eight hours of receiving notice that she shall submit to such testing. The result of each test shall be reported to the Administrator. Respondent shall pay any and all costs related to such testing; i. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator; j. Respondent shall notify the Administrator within 14 days of any change of address or doctor; k. Respondent shall comply with the Illinois Rules of Professional Conduct and shall cooperate with the Administrator in providing information regarding any investigations; and Probation shall be revoked if respondent is found to have violated any of the conditions of probation. The remainder of the two-year suspension shall commence on the date probation is revoked and shall continue until further order of the Court. Suspension effective October 11, 2006. Respondent Chrystal Camille Knight shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension/probation.